        Case: 3:16-cv-00697-wmc Document #: 20 Filed: 04/27/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

BERNARD IKECHUKWEL ONYEUKWU,

        Petitioner,
                                                    Case No. 16-cv-697-wmc
   v.

PAUL KEMPER, Warden,
Racine Correctional Institution

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

respondent Paul Kemper denying Bernard Ikechukwel Onyeukwu’s petition for a writ

of habeas corpus dismissing this case.




        /s/                                                4/27/2020
        Peter Oppeneer, Clerk of Court                        Date
